nn internal_revenue_service department of the treasury index numbers washington dc refer reply to cc dom fi p plr-101720-99 date feb legend fund trust manager accountant date date date date date date date month year year this responds to your date letter on behalf of the the fund requests that its election under sec_851 fund internal_revenue_code to be treated as ric beginning with its initial taxable_year be considered timely filed pursuant to sec_301_9100-3 of the procedure and administration regulations a regulated_investment_company of the the fund is facts a separate series of trust trust is registered as an open-end management investment_company under the investment_company act of u s c sec_80a-1 et seq as amended the dollar_figure plr fund commenced operations on date completely liquidated on date and only taxable_year was the short taxable_year beginning date and the fund used the accrual_method of accounting during ending date the year in a manner intended to qualify it code at all times since inception the fund has been operated consequently the fund’s initial a ric under subchapter_m of the the fund ceased operations and as manager provides management services to the trust and all series of the trust including the fund accounting fund administration and tax services to each of the series of the trust accountant provides fund accountant is in the business of providing accounting tax custodial transfer agent and other administrative services to mutual funds accounting and tax services including the timely preparation of all as soon as accountant completed the returns it would tax returns be filed send them to manager who would arrange for the returns to accountant was engaged by the fund to perform on date the individual employee responsible for preparing the fund s return for the short taxable_year ended date a result of the timely filed an extension on behalf of the fund timely filing of the extension the due_date of the fund's year tax_return became date as accountant failed to prepare the year tax_return for the fund this failure was to manager by the extended due_date and present it caused by employee who left the employ of accountant on or about date without informing anyone of the need to prepare the fund’s year return accountant uses a computer-based reminder system to keep track of the due dates of clients’ tax returns other than the calendar_year taxable_year end falls on a unique date the individual responsible for end or the june 30th fiscal_year end that client’s tax_return is supposed to enter the particular taxable employee did not year end into the computer-based reminder system enter into the computer-based reminder system any information about fund's date taxable_year end or the extension filed on behalf of fund for any client whose during the second half of month year accountant prepared extensions of time to file tax returns on behalf of those series of shortly after date trust with taxable years ended june year accountant discovered file materials indicating that a tax_return for fund was due_date inadvertent failure on the part of accountant to prepare the year accountant informed manager of the plr-101720-99 manager instructed tax_return for the fund on a timely basis accountant to prepare the year return for the fund as soon as accountant finished preparing the fund’s year tax_return possible the return was sent to manager for review on that date on date after completing a final review manager sent the year return to the service on date law and analysts sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it makes an election to a ric on its federal_income_tax return for the taxable_year or has be made an election for a previous taxable_year sec_1_851-2 of the income_tax regulations provides that the taxpayer shall make its election to be treated as computing taxable_income as for the first taxable_year for which the election is applicable a ric on its federal_income_tax return a ric by sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as due_date is prescribed by regulations or by a revenue_ruling a an announcement published in the revenue_procedure a notice or internal_revenue_bulletin or a statutory election but no more than months except in the case of subtitles of the internal_revenue_code except subtitles e i a taxpayer who is abroad under all an election whose and g h sec_301_9100-3 through c i set forth rules that sec_301_9100-2 sec_301_9100-3 the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of provides that subject_to paragraphs b i through iii sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made time_value_of_money taking into account the of lyvvike ay oo plr-101720-99 holding based upon the facts presented and representations made by the we hold that the fund has demonstrated good cause for the fund granting of relief under sec_301_9100-3 therefore the fund will be treated as having made a timely on its federal_income_tax return filed for election under sec_851 the tax_year that ended date no opinion is expressed as to whether the fund's tax_liability is not lower in the aggregate for the year to which the election applies than the fund's tax_liability would have been if the elections had been timely made money district director's office will determine the fund's tax_liabilities if the district director's office determines for the year involved that the fund's liability is lower federal_income_tax effect upon audit of the federal_income_tax return involved the taking into account the time value of that office will determine the this ruling is limited to the timeliness of the fund’s this ruling does not relieve the fund from any penalty a result of its failure_to_file its federal income except as specifically ruled upon above no elections that it may owe as tax returns on time opinion is expressed or implied as tax consequences regarding the fund expressed or implied whether the fund qualifies as taxable under subchapter_m of the code part to any federal excise or income in particular no opinion is a ric that is this ruling is directed only to the taxpayer who requested it of the code provides that it may not be used or sec_6110 cited as precedent sincerely kon bauch assistant chief_counsel financial institutions and products enclosure copy of letter for sec_6110 purposes
